DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 15 February 2021, in response to the Office Action mailed 13 November 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The objection to claim 15 has been withdrawn due to the amendments filed.

The rejections of claims 3-4 under 35 U.S.C. 112, second paragraph, have been withdrawn due to the amendments filed.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 17 February 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2017/0186029) in view of Ramer (US 2011/0258049).

As per claim 1, Morris teaches a method implemented by one or more processors, comprising: for each electronic communication of a corpus of shared electronic communications each shared by a corresponding user to a platform and each accessible to one or more corresponding other users of the platform [memory stores content including posts and ads shared to a social networking system (abstract; paras. 0018-21, etc.)]: determining a set of features based at least in part on content of the electronic communication [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score for the content (paras. 0082-85; etc.)]; generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received (paras. 0032, 0073, etc.)]; and [an ad store, ad auction store, and/or auction table may store the organic and/or relevance scores for the shared ad content (paras. 0028-32, 0068-71, etc.)]; subsequent to assigning the request agnostic predicted interaction scores to the electronic communications and subsequent to the electronic communications being shared to the platform: receiving an electronic communications request for a client device [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received (paras. 0032, 0073, etc.)]; identifying a plurality of electronic communications of the corpus that are responsive to the electronic communications request [a number of content items are identified responsive to a request for content and a bidding process is performed where the content produces bids, based in part on the relevance score and other data in the store(s), for providing content to the requesting user (paras. 0024-32, 0042-50, 0064-71, etc.)]; retrieving, from the one or more databases, the request agnostic predicted interaction scores assigned to the identified plurality of the electronic communications [a number of content items are identified responsive to a request for content and a bidding process is performed where the content produces bids, based in part on the relevance score and other data in the store(s), for providing content to the requesting user (paras. 0024-32, 0042-50, 0064-71, etc.) where one or more of the selected content items will be provided to the user (paras. 0033-39, figs. 2A-B, etc.)]; selecting a group of the identified plurality of the electronic communications [a number of content items are identified responsive to a request for content and a bidding process is performed where the content produces bids, based in part on the relevance score and other data in the store(s), for providing content to the requesting user (paras. 0024-32, 0042-50, 0064-71, etc.) where one or more of the selected content items will be provided to the user (paras. 0033-39, figs. 2A-B, etc.)]; and transmitting, to the client device, at least part of each of the identified plurality of the electronic communications of the group [a number of content items are identified responsive to a request for content and a bidding process is performed where the content produces bids, based in part on the relevance score and other data in the store(s), for providing content to the requesting user (paras. 0024-32, 0042-50, 0064-71, etc.) where one or more of the selected content items will be provided to the user via the user interface (paras. 0033-39, figs. 2A-B, etc.)].
While Morris teaches generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features (see above) it does not explicitly teach using a trained machine learning model.
Ramer teaches using a trained machine learning model as [a number of machine learning methods may be used to perform a relevancy prediction including based on offline user data (paras. 0009, 0183, 0299, 0569, 0839, 1513, 1560, 1966, etc.) where the model may be trained on training data sets (paras. 0183, 1149-1152, 1359, etc.); for the request agnostic relevance score prediction of Morris, above] and transmitting, to the client device, at least part of each of the identified plurality of the electronic communications of the group [the identified relevant content may be provided to the user in response to a user request, using their mobile communication device (abstract, etc.)].
Morris and Ramer are analogous art, as they are within the same field of endeavor, namely predicting relevant content to provide to a user.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a trained machine learning model to make a relevance prediction for content items, as taught by Ramer, in the prediction of relevance scores for content items in the system taught by Morris.
Ramer provides motivation as [machine learning algorithms may help provide more relevant content to users based upon both the content and the user, and increase the chances users will interact with the provided content (paras. 0299-302, 0344, 0408, etc.)].

As per claim 2, Morris/Ramer teaches generating a request specific score for each of the plurality of the electronic communications of the corpus that are responsive to the electronic communications request, wherein the request specific scores are separate from the request agnostic predicted interaction scores [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.)]; wherein selecting the group of the identified plurality of the electronic communications is further based on the request specific scores for the plurality of the electronic communications of the corpus that are responsive to the electronic [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, etc.) where the identified relevant content may be provided to the user in response to the user request, using their mobile communication device (Ramer: abstract, Morris: paras. 0033-39, figs. 2A-B; etc.)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a request specific predicted interaction score, as taught by Ramer, in addition to the request agnostic predicted interaction score taught by Morris.
Ramer provides motivation as [machine learning algorithms may help provide more relevant content to users based upon context information of both the content and the user, and thus increase the chances users will interact with the provided content (paras. 0299-302, 0344, 0408, etc.)].

As per claim 3, Morris/Ramer teaches wherein generating each of the request specific scores for the electronic communications is based on at least one of: attributes associated with the client device or a user of the client device, and one or more terms of the request [context characteristics such as keywords/terms, user history, time of day, location, user demographics, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.)].

As per claim 4, Morris/Ramer teaches wherein generating each of the request specific scores is based on the one or more terms included in the request, and wherein generating each of the request specific scores is based on conformance between the one or more terms and a corresponding one of the electronic communications [context characteristics such as keywords/terms, user history, time of day, location, user demographics, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.) which can include conformance between terms of the request and the content, as well as different combinations of context (Ramer: paras. 0305-311, 0441, 0522-532, 0892-896, etc.)].

As per claim 5, Morris/Ramer teaches generating a request specific score for each of the plurality of the identified plurality of the electronic communications of the group, wherein the request specific scores are separate from the request agnostic predicted interaction scores [context characteristics such as keywords/terms, user history, time of day, location, etc., of a user request may be used to make a relevancy determination for selecting content (Ramer: paras. 0025, 0249, 0479, 0917-936, 1510-1512, 1528-1530, 1569, etc.)]; ranking the identified plurality of the electronic communications of the group based at least in part on the request specific scores and the request agnostic predicted interaction scores [the ad content bids, based on the (request agnostic) relevance prediction, may be ranked (Morris: paras. 0028, etc.) and may be ranked based upon request context (Ramer: paras. 0337, 0368, 0453, 0520, etc.)]; wherein transmitting, to the client device, content from each of the identified plurality of the electronic communications of the group comprises transmitting the content with presentation characteristics that are based on the ranking [one or more of the selected content items will be provided to the user via the user interface (Morris: paras. 0033-39, figs. 2A-B; Ramer: abstract, etc.)].

As per claim 6, Morris/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the given electronic communication [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0249, 0479, 0917-936, 1150, 1510-1512, 1528-1530, 1569; Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.)].

As per claim 7, Morris/Ramer teaches wherein determining the at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication comprises: determining a first sentiment feature based on a quantity of the sentiment inputs directed toward the given electronic communication in a first temporal period [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes) over time, etc. (Ramer: paras. 0008, 0014, 0021, 0025, 0212, 0249, 0479, 0917-936, 1150, 1510-1512, 1528-1530, 1569; Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.)]; and determining a second sentiment feature based on an additional quantity of the sentiment inputs directed toward the given electronic communication in a second temporal period [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes) over time, etc. (Ramer: paras. 0008, 0014, 0021, 0025, 0212, 0249, 0479, 0917-936, 1150, 1510-1512, 1528-1530, 1569; Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.) where a request for such content is received and can be updated for further interactions by further users (Morris: paras. 0025-32, 0073, etc.)].

As per claim 10, Morris/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication; determining at least one age feature based on time since creation of the given electronic communication; determining at least one textual feature based on text of the electronic communication; determining at least one sharing feature based on a quantity of shares of the electronic communication; determining at least one stream collection feature based on a stream to [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0249, 0479, 0917-936, 1150, 1510-1512, 1528-1530, 1569; Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.)].

As per claim 11, Morris/Ramer teaches wherein determining the set of features for a given electronic communication of the electronic communications comprises: determining at least one sentiment feature based on a plurality of sentiment inputs directed toward the electronic communication; determining at least one age feature based on time since creation of the given electronic communication; determining at least one textual feature based on text of the electronic communication; determining at least one sharing feature based on a quantity of shares of the electronic communication; determining at least one stream collection feature based on a stream to which the electronic communication is shared or re-shared; and determining at least one author feature based on an author of the electronic communication [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes), etc. (Ramer: paras. 0025, 0212, 0249, 0479, 0917-936, 1150, 1510-1512, 1528-1530, 1569; Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.)].

As per claim 12, Morris/Ramer teaches wherein the trained machine learning model is trained to predict at least one likelihood of engagement with a corresponding electronic communication based on the corresponding set of features for the corresponding electronic communication that are processed by the trained machine learning model [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content to predict user engagement with content (Morris: paras. 0082-85; etc.) before a request for such content is received (Morris: paras. 0032, 0073, etc.) using any of a number of machine learning methods to perform the relevancy prediction including based on offline user data (Ramer: paras. 0009, 0183, 0299, 0569, 0839, 1513, 1560, 1966, etc.)].

As per claim 13, Morris/Ramer teaches wherein the at least one likelihood of engagement includes a likelihood of engagement within a temporal period [the engagement information may include a time or time period (Morris: paras. 0022, 0028, 0077-80; Ramer: paras. 0008, 0014-21, 0110, 0124-126, etc.)].

As per claim 14, Morris/Ramer teaches wherein the at least one likelihood of engagement includes a likelihood of at least a threshold quantity of engagements within a temporal period [the relevance may include an estimate of a specific number of user engagements (Morris: paras. 0030-32, 0046-47, 0080; Ramer: paras. 0127-128, 0291, 0412-413, 1472-1473, etc.)].


Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2017/0186029) in view of Spivack (US 2014/0129331).

As per claim 15, Morris teaches a method implemented by one or more processors, comprising: in response to creation of a shared electronic communication by a creator via a client device: determining a first set of features based at least in part on content of the electronic communication [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score for the content (paras. 0082-85; etc.)]; processing the first set of features to generate a request agnostic predicted interaction score for the electronic communication [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received (paras. 0032, 0073, etc.)]; and assigning, in one or more databases, the request agnostic predicted interaction score to the electronic communication [an ad store, ad auction store, and/or auction table may store the organic and/or relevance scores for the shared ad content (paras. 0028-32, 0068-71, etc.)]; subsequent to assigning the request agnostic predicted interaction score to the electronic communication: using the request agnostic predicted interaction score in determining whether to transmit, to additional client [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users (paras. 0025-32, 0073, etc.)]; determining a second set of features based at least in part on the content of the electronic communication [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users based upon user interactions with the content (paras. 0003, 0018-21, 0025-32, 0073, etc.)]; processing the second set of features to generate a new request agnostic predicted interaction score for the electronic communication [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users based upon user interactions with the content (paras. 0003, 0018-21, 0025-32, 0073, etc.)]; and assigning, in one or more of the databases, the new request agnostic predicted interaction score to the electronic communication [an ad store, ad auction store, and/or auction table may store the organic and/or relevance scores for the shared ad content (paras. 0028-32, 0068-71, etc.)]; subsequent to assigning the new request agnostic predicted interaction score to the electronic communication: using the new [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users based upon user interactions with the content (paras. 0003, 0018-21, 0025-32, 0073, etc.)].
While Morris teaches generating a request agnostic predicted interaction score for the electronic communication based on processing the set of features, as well as using previous user interactions to provide a new relevance score for further users (see above) it does not explicitly teach using a trained machine learning model; or subsequent to using the request agnostic predicted interaction score in determining whether to transmit at least part of the electronic communication, detecting occurrence of a rescoring interaction with the electronic communication, the rescoring interaction being responsive to user interface input directed to the electronic communication; in response to detecting the occurrence of the rescoring interaction: determining a second set of features based at least in part on the content of the electronic communication and based on one or more properties of the rescoring interaction.
Spivack teaches using a trained machine learning model as [a machine learning model may be used to predict trends of sharing and interacting with content by users including relevancy scores (paras. 0048-49, 0080-82, 0147-152, 0160-169, 0173, etc.)]; subsequent to using the request agnostic predicted interaction [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content (paras. 0038, 0082-84, 0260, etc.)]; and in response to detecting the occurrence of the rescoring interaction: determining a second set of features based at least in part on the content of the electronic communication and based on one or more properties of the rescoring interaction [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (paras. 0038, 0080-84, 0260, etc.); for the relevancy score based on content taught by Morris, above].
Morris and Spivack are analogous art, as they are within the same field of endeavor, namely determining relevance of content being shared by users.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize machine learning for content relevance prediction, and to modify/adjust the scoring based on reposting/sharing by users, as taught by Spivack, for the prediction of content relevance including accounting for various user interaction history in the system taught by Morris.
Spivack provides motivation as [machine learning is an effective means for aggregating user behavior and applying a set of rules for content sharing (paras. 0048, 0149, etc.) repost analyzer can adjust the relevancy score to account for continued interaction with the content (paras. 0080-84, etc.)].

As per claim 16, Morris/Spivack teaches determining one or more additional interactions with the electronic communication that occurred between the creation of the electronic communication and the rescoring interaction, wherein the one or more additional interactions do not trigger rescoring of the electronic communication; wherein determining the second set of features is further based on the one or more additional interactions [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (Morris: paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users (Morris: paras. 0025-32, 0073, etc.)].

As per claim 17, Morris/Spivack teaches wherein the one or more additional interactions include at least one of: a viewing of the electronic communication and a sentiment input directed toward the electronic communication [sentiment analysis may be performed on the content or request, as well as utilizing context information about the user/request, such as keywords/terms, user history, time of day, location, user demographics, user feedback (likes/dislikes) over time, etc. (Morris: abstract, paras. 0024-30, 0049-54, 0064, etc.)].

As per claim 18, Morris/Spivack teaches wherein the rescoring interaction is a re-sharing of the electronic communication, and wherein the user interface input directed to the electronic communication is from a given user that is not the creator, or is from the creator and is an edit of the electronic communication [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 19, Morris/Spivack teaches wherein assigning the new request agnostic predicted interaction score to the electronic communication comprises supplanting the request agnostic predicted interaction score with the new request agnostic predicted interaction score [characteristics (features) of an ad or sponsored post content may be used to predict a relevance score (request agnostic predicted interaction score) for the content (Morris: paras. 0082-85; etc.) before a request for such content is received and can be updated for further interactions by further users (Morris: paras. 0025-32, 0073, etc.) where a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 20, Morris/Spivack teaches wherein the first set of features include a null or special value for an interaction feature, and wherein the second set of features include a particular value for the interaction feature, wherein the particular value is determined based at least in part on the rescoring interaction [statistical attributes are computed for the commonly or frequently occurring topics in the set of messages that indicate respective levels of trendiness (Spivack: para. 0290, etc.) where a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].

As per claim 21, Morris/Spivack teaches wherein the rescoring interaction is a sharing of the electronic communication, and wherein the user interface input directed to the electronic communication is from a given user that is not the creator, or is from the creator and is an edit of the electronic communication [a repost analyzer may be used to modify the relevancy score of a post/content when a user reposts the content, where the relevancy score is based on the content (Spivack: paras. 0038, 0080-84, 0260, etc.)].


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Ramer as applied to claims 1, 6, and 7 above, and further in view of Lin (US 2013/0254329).

As per claim 8, Morris/Ramer teaches the method of claim 7, as described above.
While Morris/Ramer teaches determining the sentiment features within certain time/temporal periods (see above), it does not explicitly teach wherein the second temporal period encompasses a plurality of second temporal period times that are more distant to a current time than are any first temporal period times of the first temporal period.
Lin teaches wherein the second temporal period encompasses a plurality of second temporal period times that are more distant to a current time than are any first temporal period times of the first temporal period [in response to a user request for content the system determines from the database an expected activity score based upon the user context and provides content to the user based upon the expected activity score; where the expected activity score can be determined based on a number of interactions by the user versus a number of opportunities for interaction in a time period; or other context over a particular period of time (Lin: abstract; paras. 0005-9, 0018-19, 0032-39, etc.)].
Morris/Ramer and Lin are analogous art, as they are within the same field of endeavor, namely predicting interaction scores for content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use interactions with the content over specific time periods and/or compared to opportunities for interaction, as taught by Lin, for the determination of relevance utilizing interactions over time by the users in the system taught by Morris/Ramer.
Because both Morris/Ramer and Lin teach utilizing interactions by users with the content over time in the prediction of interaction/relevance, it would have been obvious to one of ordinary skill in the art to use interactions with the content over specific time periods and/or compared to opportunities for interaction, as taught by Lin, for the determination of relevance utilizing interactions over time by the users in the system taught by Morris/Ramer, to achieve the predictable result of comparing the interactions with the opportunities for interaction over a specific time period(s) to better determine the users’ interest in the content and provide more context.

As per claim 9, Morris/Ramer/Lin teaches wherein the second temporal period overlaps the first temporal period [The expected activity score can be determined based on a number of interactions by the user versus a number of opportunities for interaction in a time period. The time period can be a recent time period, from a present point in time back a pre-defined amount of time in the past. The expected activity score can be weighted based on dates of activities associated with the user, with more recent activities weighted higher than less recent activities. The expected activity score can be determined based on user interactions of other users that are similar to the user. The threshold can correspond to a recent expected activity score determined for the user, where the recent expected activity score is determined based on user interactions by the user in a recent time period and where the recent time period is shorter than the time period (Lin: para. 0009, etc.); in which case the recent time period is within but more recent than the time period overall].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feldman (US 2014/0214555), Cohen (US 2018/0173376), and You (US 2017/0061468) – disclose various systems for prediction user interaction scores/rates for content.
Burdakov (US 2018/0063062 – cited in prior action) – discloses predicting interaction scores for content including user feedback (such as “likes”).
Cheng (US 2013/0346182 – cited in prior action) – discloses click prediction based upon features extracted from ad content.
Hegeman (US 2013/0124297) – discloses a system of ad performance/interaction prediction and bidding, including using prior ad performance/weighting data and creating a prediction in response to request for content.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125